Citation Nr: 1741227	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for kidney cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Stephanie P. Grogan, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) from a November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction was later transferred to the Muskogee, Oklahoma RO.

In April 2017, the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's kidney cancer is presumably related to his exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for kidney cancer have been met. 38 U.S.C.A. § 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for kidney cancer related to his exposure to contaminated drinking water at Camp Lejeune.  He served there from December 19, 1969, through March 2, 1971.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

With regard to the Veteran's specific theory of entitlement to service connection for kidney cancer, VA has conceded that he was stationed at Camp Lejeune during service during the period stated above.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs) and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987, which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013). 78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  Accordingly, the Veteran's potential in-service exposure PCE, TCE, benzene, and vinyl chloride is not at issue in this case.

Rather, the central issue in this case is whether the Veteran's kidney cancer, diagnosed in 2012, is etiologically related to that exposure.

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.

The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on date, such as the present claim.  Amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases:

1) Adult leukemia; 
2) Aplastic anemia and other myelodysplastic syndromes;
3) Bladder cancer;
4) Kidney cancer; 
5) Liver cancer;
6) Multiple myeloma;
7) Non-Hodgkin's lymphoma; and
8) Parkinson's disease

In addition, the amendments establish a presumption that these individuals were disabled during the relevant period of service, thus establishing active military service for benefit purposes.  This amendment implements a decision by the Secretary of Veterans Affairs that service connection on a presumptive basis is warranted for claimants who served at Camp Lejeune and later develop certain diseases.
The record shows that the Veteran served in Camp Lejeune for 439 days during his period of active service.  See November 14, 2013, VA C&P examination note.  He was diagnosed as having kidney cancer in 2012.  There has been a medical opinion provided in this case, which has been unfavorable to his claim, as to whether the Veteran's kidney cancer is related to his exposure to contaminated water at Camp Lejeune.  Given the amendments to 38 C.F.R. §§ 3.307, 3.309, however, the Veteran's kidney cancer is presumed to be related to his exposure to contaminated water at Camp Lejeune during his military service.  The unfavorable medical opinion is not so persuasive as to overcome this presumption.  

For this reason, service connection for kidney cancer is warranted.

The appellant's service connection claim for kidney cancer has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome, no conceivable prejudice to the appellant could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for kidney cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


